Exhibit 10.4

January 18, 2013

Lisa D. Leach

Address on file with SeaCube Container Leasing, Ltd.

Dear Ms. Leach:

This Letter Agreement sets forth the agreement made this 18th day of January,
2013, by and between SC Acquisitionco Ltd. (the “Amalgamated Corporation”),
SeaCube Container Leasing, Ltd. (the “Company”) and Lisa Leach (the
“Executive”), a member of the management team of the Company, regarding the
Executive’s employment with the Company and ownership of equity in the
Amalgamated Corporation in connection with the Agreement and Plan of
Amalgamation dated January 18, 2013 by and among 2357575 Ontario Limited, an
entity of Ontario Teachers’ Pension Plan Board (“OTPPB”), Amalgamated
Corporation and the Company (the “Merger Agreement”).

In connection with the Closing, you will receive certain benefits including, but
not limited to, accelerated vesting of your outstanding restricted shares of the
Company. You hereby agree that you will not resign from the Company without Good
Reason (as defined in the Employment Agreement) prior to the Closing. In
accordance with the terms of this Letter Agreement, from and after the Closing,
your employment with the Company will be governed by the terms of an employment
agreement entered into in connection with the Merger Agreement (your “Employment
Agreement”) in substantially the form attached hereto as Exhibit A. You agree
that “Good Reason” is not triggered in your Employment Agreement or for purposes
of the Company’s Key Employee Severance Plan by or as a result of the
transactions contemplated by the Merger Agreement (including, without
limitation, the Company’s equity not being publicly traded following the
Closing).

As an inducement to your continued employment with the Company after the
Closing, you will be granted options in the Amalgamated Corporation upon or as
soon as practicable after the Closing covering such number of shares of common
stock of the Amalgamated Corporation that represents 7.5% of the option pool
pursuant to a stock option plan and stock option agreement containing terms
substantially consistent with the terms set forth in the Management Term Sheet
(the “Management Term Sheet”) attached hereto as Exhibit B. Additionally, you
agree that prior to the Closing, you will enter into a subscription agreement to
invest $500,000 in the Amalgamated Corporation (the “Co-Investment”) on
substantially the same terms as OTPPB, including those related to dividends,
provided your shares will be subject to customary resale restrictions, puts and
calls, drags and tags as set forth in a stockholders agreement containing terms
substantially consistent with the terms set forth in the Management Term Sheet.
Subject to such actions being achievable in connection with the Closing, your
Co-Investment will be made by an automatic deduction from the after-tax proceeds
otherwise payable to you from the cash-out of your restricted shares in the
Company, all of which shall vest immediately upon the Closing, and if such
proceeds are insufficient, by wire transfer at the Closing.



--------------------------------------------------------------------------------

This Letter Agreement shall automatically become null and void in the event the
Merger Agreement is terminated in accordance with its terms prior to the Closing
occurring. In the event the Merger Agreement terminates prior to the Closing,
or, prior thereto, your employment terminates by reason of your death,
Disability, by you for Good Reason, or by the Company without Cause (as such
terms are defined in the Employment Agreement), all of the provisions of this
Letter Agreement will terminate and there will be no liability of any kind under
this letter. For the avoidance of doubt, if, prior to the Closing, you resign
your employment without Good Reason, or your employment is terminated by the
Company for Cause, you will still be required to make the Co-Investment. The
parties agree that irreparable damage would occur in the event that you fail to
make the Co-Investment as required by the terms of this Letter Agreement. In the
event you fail to make such Co-Investment when required for any or no reason
(whether willfully, intentionally, unintentionally or otherwise), then it is
accordingly agreed that the Company and OTPPB shall be entitled to enforce
specifically the terms and provisions of this Letter Agreement related to the
Co-Investment in any state or federal court sitting in the State of Delaware,
without proof of actual damages and without any requirement to provide any bond
or other security. In addition, if your employment terminates for any reason
prior to the Closing, you will not receive the options contemplated by the
Management Term Sheet. This Letter Agreement shall be governed by the law of the
State of Delaware without regard to conflict of law principles.

We look forward to working with you. Please confirm your acceptance of the
foregoing by countersigning below.

 

2



--------------------------------------------------------------------------------

Sincerely,

 

SC Acquisitionco Ltd.

By:   /s/ Lee Sienna

Name: Lee Sienna

Title: Authorized Signatory

 

Accepted and Agreed as of the date hereof /s/ Lisa Leach Lisa Leach

 

SeaCube Container Leasing, Ltd. By:   /s/ Joseph Kwok

Name: Joseph Kwok

Title: Chief Executive Officer

 

 

 

[Lisa Leach Employment Side Letter Signature Page]

 

3



--------------------------------------------------------------------------------

Exhibit A

Employment Agreement



--------------------------------------------------------------------------------

Execution Version

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), dated January 18, 2013, is entered
into by and among SeaCube Container Leasing Ltd., a Bermuda exempted company
(“SeaCube” or “Company”), SC Acquisitionco Ltd. (the “Amalgamated Corporation”),
and Lisa Leach (the “Executive”).

WHEREAS, in connection with the Agreement and Plan of Amalgamation entered into
on January 18, 2013 by and among 2357575 Ontario Limited, an entity of Ontario
Teachers’ Pension Plan Board (“OTPPB”), Amalgamated Corporation and the Company
(the “Merger Agreement”), the parties mutually desire to enter into this
Agreement, effective as of the closing of the transactions contemplated by the
Merger Agreement (the “Effective Date”), which sets forth the terms and
conditions of the Executive’s employment with the Company as of the Effective
Date.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

1. Certain Terms of Employment.

(a) While employed hereunder, the Executive shall serve as the Vice President,
General Counsel of the Company, and in such position shall have the duties,
responsibilities and authority commensurate with the status of such position in
an entity of similar size and stature of the Company and shall render services
consistent with such position. In all cases, the Executive shall be subject to
the supervision and authority of, and shall report to the Chief Executive
Officer of the Company. While employed by the Company, the Executive agrees to
devote all of her working time and efforts to the business and affairs of the
Company and its affiliates, subject to four calendar weeks of vacation as well
as sick leave to which she is entitled in accordance with the Company’s policies
as in effect at such time, and the Executive shall use her best efforts in such
endeavors and shall not engage in activities that substantially interfere
(individually or in the aggregate) with such performance. For the avoidance of
doubt, the Executive may, in compliance with the preceding sentence, at any time
during the Executive’s employment at the Company serve as a director of one
for-profit enterprise and one non-profit enterprise, in each case so long as
such directorship is both pre-approved by the Company (which approval will not
be unreasonably withheld) and does not interfere with the Executive’s
performance of her duties to the Company or interfere with or damage the
business interests or reputation of the Company. The Executive agrees to
discharge her duties to SeaCube diligently, faithfully and in the best interests
of the Company. Notwithstanding the foregoing or anything else contained in this
Agreement, the Company retains the right to terminate the Executive’s employment
at any time for any reason or no reason (and whether or not for Cause (as
defined below)). The Executive is an “at will” employee, and this Agreement is
not a contract for employment for any specific period of time.

(b) As compensation for the Executive’s services as Vice President, General
Counsel of SeaCube, the Company shall pay the Executive a base salary (the “Base
Salary”) while employed by the Company at a rate of US$288,000 per year. The
Base Salary shall be paid to the Executive in accordance with (and at such times
as) the usual payroll practices of the Company in effect from time to time.



--------------------------------------------------------------------------------

(c) In addition, the Executive shall, subject to the other terms of this
Section 1(c), be paid a discretionary cash performance bonus (a “Performance
Bonus”) in respect of the year ending December 31, 2012 and each calendar year
thereafter in which the Executive is employed by the Company for the entirety of
such calendar year. In order to be eligible to receive payment of any
Performance Bonus, the Executive must be an active employee at, and not have
given or received notice of termination or resignation of employment (except for
Good Reason (as defined below)) prior to, the time of payment of any such
Performance Bonus (which shall be paid in accordance with (and at such time as)
the usual bonus payroll practices of the Company in effect at such time, but no
later than March 15 of the immediately subsequent calendar year); provided,
however, that, if the Executive’s employment is terminated by the Company
without Cause or by the Executive with Good Reason, and any Performance Bonus
has been earned with respect to a completed calendar year but not yet paid at
the time of such termination, any such Performance Bonus shall be paid as soon
as practicable following such termination, but no later than March 15 of the
calendar year immediately following the completed calendar year in which the
bonus was earned. While the target for any Performance Bonus will be 50% and the
maximum will be 75% of the Executive’s then current annual salary, the exact
amount of any Performance Bonus payable to the Executive in respect of any
calendar year shall be at the sole discretion of the Compensation Committee of
the SeaCube Board of Directors, taking into account the success of the Company
as a whole as well as the contribution of the Executive to that success (based
upon performance targets established by the Compensation Committee of the
SeaCube Board of Directors within 90 days after the beginning of each calendar
year, commencing with 2011). Payment of any Performance Bonus to the Executive
in any given year shall not entitle the Executive to additional compensation or
a Performance Bonus (or any other bonus) in or in respect of any subsequent
year.

(d) While employed by the Company, the Executive will be entitled to
participate, to the extent eligible thereunder, in all benefit plans and
programs (excluding any bonus, incentive and severance plans and programs)
maintained from time to time for the Company’s employees generally, in
accordance with the terms thereof in effect from time to time. For purposes of
clarification, nothing contained in this Agreement shall limit or otherwise
affect the ability of the Company or any affiliate thereof (if applicable) to
amend, terminate or otherwise modify any such benefit plan or program now or
hereafter in existence in accordance with its terms and applicable law.

(e) If other than due to death or Disability, the Executive’s employment is
terminated by the Company without Cause or by the Executive for Good Reason and
such termination is a separation from service within the meaning of
Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended from
time to time (the “Code”), upon the Executive’s execution of a general release
of claims in a form satisfactory to the Company, and the expiration of the
applicable revocation period, within sixty (60) days following the date of
termination (the “Release Effectiveness Date”), the Company shall pay the
Executive an amount in cash equal to one (1) year’s annual base salary of the
Executive in effect on the date of such termination. Such amount shall be paid
in equal monthly installments during the one-year period following the Release
Effectiveness Date, commencing on the first payroll date to occur after the
sixtieth (60th) day following the date of termination.

 

2



--------------------------------------------------------------------------------

(f) For the purposes of this Agreement, the following terms have the respective
meanings set forth below:

(i) An “affiliate” of, or a person “affiliated” with, a specified person, is a
person that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the person
specified.

(ii) A termination for “Cause” shall mean termination of the Executive’s
employment with the Company and its subsidiaries as a result of any of the
following:

(a) the Executive commits any act of fraud, intentional misrepresentation or
serious misconduct in connection with the business of the Company or any of its
affiliates, including, but not limited to, falsifying any documents or
agreements (regardless of form); or

(b) the Executive materially violates any rule or policy of the Company or any
of its affiliates (I) for which violation an employee may be terminated pursuant
to the written policies of the Company or any of its affiliates reasonably
applicable to such an employee or (II) which violation results in material
damage to the Company or any of its affiliates or (III) which, after written
notice to do so, the Executive fails to correct within 30 days; or

(c) the Executive willfully breaches or habitually neglects any material aspect
of the Executive’s duties assigned to the Executive by the Company or any of its
affiliates, which assignment was reasonable in light of the Executive’s position
with the Company or its subsidiaries (all of the foregoing duties, “Duties”); or

(d) the Executive fails, after written notice, adequately to perform any Duties
and such failure is reasonably likely to have a material adverse impact upon the
Company or any of its affiliates or the operations of any of them; or

(e) the Executive materially fails to comply with a specific directive from the
SeaCube Board of Directors or the board of directors (or similar body) of any of
its affiliates with respect to a material matter, which directive is made
specifically to Executive and was reasonable in light of the Executive’s
position with the Company or any of its subsidiaries; or

(f) while employed by the Company or its subsidiaries, and without the written
approval of the Company’s Chief Executive Officer, the Executive performs
services for any other corporation or person which competes with the Company or
any of its affiliates or otherwise violates Section 2 or 3 hereof; or

 

3



--------------------------------------------------------------------------------

(g) the Executive is convicted by a court of competent jurisdiction of, or
enters a plea of no contest to, a felony (other than a traffic or moving
violation) or any crime involving dishonesty; or

(h) any other action or condition that may result in termination of an employee
for cause pursuant to any generally applied standard, of which standard the
Executive knew or reasonably should have known, adopted in good faith by the
SeaCube Board of Directors or the board of directors (or similar body) of any of
its affiliates from time to time prior to such action or condition; or

(i) any willful breach by the Executive of her fiduciary duties as an officer of
SeaCube or any of its respective subsidiaries.

(iii) “Change of Control” means an event or series of events by which Ontario
Teachers’ Pension Plan Board (“OTPPB”) directly or indirectly legally or
beneficially owns less than 50% of the voting stock (or other equity interest)
of SeaCube, in each case adjusted pursuant to any stock (or share) split, stock
(or share) dividend, recapitalization or reclassification of the capital of
SeaCube; provided, however, that a “Change of Control” shall not be deemed to
occur:

(a) upon an acquisition, merger, amalgamation, continuation into another
jurisdiction or other business combination involving SeaCube, including the sale
of all or substantially all of the assets of SeaCube (each, a “Business
Combination”), if OTPPB collectively (I) directly or indirectly legally or
beneficially owns at least 30% of the voting stock (or other equity interest) of
SeaCube or the surviving/acquiring entity, as the case may be, and (II)
continues to be the largest shareholder (or other holder of equity) of SeaCube
or the surviving/acquiring entity, as the case may be, following such Business
Combination, and a “Change of Control” will not result after any such Business
Combination so long as the conditions set forth in clauses (I) and (II) continue
to be satisfied; or

(b) (I) upon an IPO (without regard to the percentage of voting stock (or other
equity interest) of SeaCube directly or indirectly legally or beneficially owned
by OTPPB immediately after such IPO) or (II) without limiting clause (I), if at
any time following an IPO, OTPPB collectively directly or indirectly legally or
beneficially owns at least 30% of the voting stock (or other equity interest) of
SeaCube and is the largest shareholder (or other holder of equity) of SeaCube.

(iv) “Disability” means that the Executive (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan, or disability plan,
covering employees of the Company or any of its affiliates.

 

4



--------------------------------------------------------------------------------

(v) “Fair Market Value” of each Share shall be determined as of the time of the
event requiring valuation of Shares hereunder by the Board in good faith;
provided, however, that such determination shall be based upon SeaCube as a
going concern and shall not discount the value of such shares either because
they are subject to the restrictions set forth in this Agreement or because they
constitute only a minority interest in SeaCube.

(vi) The Executive will be treated as having terminated her employment with the
Company for “Good Reason” if the Executive resigns as an employee of the Company
following the sixtieth (60th) day after the occurrence of any of the following
events, which has not been cured within thirty (30) days of the Executive
providing prior written notice of such event(s) to the Company:

(a) any material and sustained reduction in the Executive’s title or job
responsibilities; or

(b) once the Executive’s Base Salary is increased, any reduction in the
Executive’s Base Salary below such increased amount (other than an across-the
board reduction that applies to all employees or solely to senior executives of
the Company); or

(c) any requirement by the Company that the Executive’s principal place of work
not be at the Executive’s home office, it being understood that reasonable and
customary business travel shall not give rise to Good Reason; or

(d) during the one-year period following any Change of Control, the failure of
any successor to the Company, whether direct or indirect and whether by merger,
acquisition, consolidation or otherwise, to assume in writing delivered to the
Executive, the obligations of the Company under this Agreement.

(vii) “IPO” means a firmly underwritten initial public offering pursuant to a
registration statement declared effective under the Securities Act of 1933, as
amended, covering the offer and sale of SeaCube common shares (or other equity
interest) for the account of SeaCube to the public generally in which the net
proceeds to SeaCube are not less than US$50,000,000.

2. Restrictive Covenants. The Executive acknowledges that during the period of
her employment with the Company she shall have access to secret and confidential
information, knowledge or data relating to the Company and its affiliates, and
their respective businesses, and will meet and develop relationships with
potential and existing suppliers, financing sources, clients, customers and
employees of the Company and its affiliates.

(a) Noncompetition; Nonsolicitation. The Executive agrees that during the period
of her employment with the Company or any of its subsidiaries or affiliates and
for the one (1) year period immediately following termination of such employment
(whether as a result of termination for Cause, termination other than for Cause,
resignation (with or without Good Reason), death, Disability or otherwise), the
Executive shall not:

 

5



--------------------------------------------------------------------------------

(i) directly or indirectly (whether as principal, agent, independent contractor,
partner, member, manager, officer, director or otherwise) own, manage, operate,
control, participate in, perform services for, make any investment in or
otherwise carry on, any business that is competitive with any business engaged
in or conducted by the Company or any of its affiliates, or any business that
the Company or any of its affiliates proposes to engage in or conduct, at such
time, including the business of owning, leasing (as lessor, sublessor, lessee or
sublessee) or managing containerships, shipping containers or intermodal
chassis; or

(ii) directly or indirectly, engage in the recruiting, soliciting or inducing of
any nonclerical employee or employees of the Company or its affiliates to
terminate their employment with, or otherwise cease their relationship with, the
Company or any of its affiliates, or in hiring or assisting another person or
entity to hire any nonclerical employee of the Company or any of its affiliates
or any person who within six months before had been a nonclerical employee of
the Company or any of its affiliates and were recruited or solicited for such
employment or other retention while an employee of the Company (other than any
of the foregoing activities engaged in with the prior written approval of the
Company); or

(iii) directly or indirectly solicit, induce or encourage or attempt to persuade
any agent, supplier or customer of the Company or any of its affiliates to
terminate such agency or business relationship.

Nothing contained in this Agreement shall limit or otherwise affect the ability
of the Executive to own not more than 1.0% of the outstanding capital stock of
any entity that is engaged in a business competitive with the Company or any of
its affiliates, provided that such investment is a passive investment and such
Executive is not directly or indirectly involved in the management or operation
of such business or otherwise providing consulting services to such business. In
the event that Executive inadvertently accumulates more than 1.0% of such
competitive entity, provided Executive gives the Company immediate written
notice thereof and divests himself of such passive investment within thirty
(30) days of her accumulating more than 1% of such competitive entity, the
Company will not seek any other relief for violation of this provision.

(b) Disparaging Comments. The Executive and the Company agree that both during
and after the Executive’s employment with the Company or any of its affiliates,
the Executive and the Company shall not make any disparaging or defamatory
comments regarding the other (including the Company’s subsidiaries or
affiliates), or make any disparaging or defamatory comments concerning any
aspect of the termination of the employment relationship. The obligations of the
Executive and the Company under this subparagraph shall not apply to disclosures
required by applicable law, regulation or order of any court or governmental
agency.

Nothing contained in this Section 2 shall limit any common law or statutory
obligation that the Executive may have to the Company or any of its affiliates.
For purposes of this Section 2 and Section 3, “the Company” refers to the
Company and any incorporated or unincorporated affiliates of the Company,
including any entity which becomes the Executive’s employer as a result of any
Business Combination, reorganization or restructuring of the Company for any
reason. The Company shall be entitled, in connection with tax planning or other
reasons, to

 

6



--------------------------------------------------------------------------------

terminate the Executive’s employment (which termination shall not be considered
a termination without Cause for purposes of this Agreement or otherwise) in
connection with an invitation from another affiliate of the Company to accept
employment with such affiliate in which case the terms and conditions hereof
shall apply to the Executive’s employment relationship with such entity mutatis
mutandis.

3. Confidentiality. During employment and following termination of employment,
the Executive will hold and keep confidential all secret and confidential
information, knowledge or data relating to the Company and its affiliates, and
their respective businesses, including any confidential information as to
customers of the Company and its affiliates (i) obtained by the Executive during
employment by the Company or its affiliates and (ii) not otherwise public
knowledge or known within the applicable industry. The Executive shall not,
without prior written consent of the Company, unless compelled pursuant to the
order of a court or other governmental or legal body having jurisdiction over
such matter, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it. In the event the
Executive is compelled by order of a court or other governmental or legal body
to communicate or divulge any such information, knowledge or data to anyone
other than the foregoing, the Executive will promptly notify the Company of any
such order and will cooperate fully with the Company in protecting such
information to the extent possible under applicable law. The Company agrees to
reimburse Executive for all reasonable expenses actually incurred and paid in
connection with such cooperation, including reasonable attorneys’ fees for
separate counsel for Executive, which counsel Executive may select in her sole
reasonable discretion. Upon termination of employment with the Company and its
affiliates, or at any time as the Company may request, the Executive will
promptly deliver to the Company, as requested, all documents (whether prepared
by the Company, an affiliate of the Company, the Executive or a third party)
relating to the Company, an affiliate of the Company or any of their businesses
or property which the Executive may possess or have under the Executive’s
direction or control other than documents provided to the Executive as a
participant in any employee benefit plan, policy or program of the Company or
any of its affiliates or any agreement by and between the Executive, and the
Company or any of its affiliates with regard to the Executive’s employment or
severance.

4. Notices. All notices or other communications under this Agreement shall be
given in writing and shall be deemed duly given and received on the third full
business day following the day of the mailing thereof by registered or certified
mail or when delivered personally or sent by facsimile transmission as follows:

(a) if to the Executive, at the address of the Executive in the Company’s
personnel records or at such other address as provided in writing to the Company
or at such other place as the Executive shall have designated by notice as
herein provided to the Company; and

(b) if to the Company, at SeaCube Container Leasing Ltd., 1 Maynard Drive, Park
Ridge, NJ 07656, Attention: General Counsel; copy to Seacastle Inc., at 211
College Road East, Princeton, NJ 08540, Attention: Chief Executive Officer, or
in each case at such other place as such person shall have designated by notice
as herein provided to the Executive, with a copy to Ontario Teachers’ Pension
Plan Board at 5650 Yonge St. Toronto, ON M2M 4GS, Canada.

 

7



--------------------------------------------------------------------------------

5. Specific Performance. Due to the fact that damages to the Company and its
affiliates will be difficult to ascertain and remedies at law to the Company and
its affiliates will be inadequate and for other reasons, the parties will be
irreparably damaged in the event that this Agreement is not specifically
enforced. In the event of a breach or threatened breach of the terms, covenants
and/or conditions of this Agreement by either party hereto, the other party
shall, in addition to all other remedies, be entitled (without any bond or other
security being required) to a temporary and/or permanent injunction, without
showing any actual damage or that monetary damages would not provide an adequate
remedy, and/or a decree for specific performance, in accordance with the
provisions hereof.

6. Section 409A. The intent of the parties is that payments and benefits under
this Agreement comply with Section 409A of the Code, to the extent subject
thereto, and accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and administered to be in compliance therewith. Notwithstanding
anything contained herein to the contrary, the Executive shall not be considered
to have terminated employment with the Company for purposes of any payments
under this Agreement which are subject to Section 409A of the Code until the
Executive would be considered to have incurred a “separation from service” from
the Company within the meaning of Section 409A of the Code. Each amount to be
paid or benefit to be provided under this Agreement shall be construed as a
separate identified payment for purposes of Section 409A of the Code. Without
limiting the foregoing and notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to this Agreement
during the six-month period immediately following the Executive’s separation
from service shall instead be paid on the first business day after the date that
is six months following the Executive’s separation from service (or, if earlier,
the Executive’s date of death). To the extent required to avoid an accelerated
or additional tax under Section 409A of the Code, amounts reimbursable to the
Executive under this Agreement shall be paid to the Executive on or before the
last day of the year following the year in which the expense was incurred and
the amount of expenses eligible for reimbursement (and in-kind benefits provided
to the Executive) during any one year may not effect amounts reimbursable or
provided in any subsequent year. The Company makes no representation that any or
all of the payments described in this Agreement will be exempt from or comply
with Section 409A of the Code and makes no undertaking to preclude Section 409A
of the Code from applying to any such payment.

7. Section 280G. Notwithstanding anything in this Agreement or any other plan or
agreement to the contrary, in the event that any payment or benefit received or
to be received by the Executive (including any payment or benefit received in
connection with a Change of Control or the termination of the Executive’s
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement) (all such payments and benefits being hereinafter
referred to as the “Total Payments”) would not be deductible (in whole or part)
by the Company or any of its affiliates making such payment or providing such
benefit as a result of Section 280G of the Code, then, to the extent necessary
to make such portion of the Total Payments deductible (and after taking into
account any reduction in the Total Payments provided by reason of Section 280G
of the Code in such other plan, arrangement or agreement), the portion of the
Total Payments that do not constitute deferred compensation within the meaning
of Section 409A of the Code shall first be reduced (if necessary, to zero), and
all other Total Payments shall thereafter be reduced (if necessary, to zero),
with cash payments being reduced before non-cash payments, and payments to be
paid last being reduced first.

 

8



--------------------------------------------------------------------------------

8. Miscellaneous.

(a) The Executive acknowledges and agrees that nothing herein, including the
provisions of Section 1 of this Agreement, shall be deemed to create any
implication concerning the adequacy of the Executive’s services to the Company
or any of its affiliates.

(b) This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof and may not be modified or amended except by a
written agreement signed by the Company and the Executive. The Executive
represents that she is free to enter into this Agreement without violating any
agreement or covenant with, or obligation to, any other entity or individual.

(c) No waiver of any breach or default hereunder shall be considered valid
unless in writing, and no such waiver shall be deemed a waiver of any subsequent
breach or default of the same or similar nature.

(d) Except as otherwise expressly provided herein, this Agreement shall be
binding upon and inure to the benefit of the Company and its affiliates and
their respective successors and assigns and the Executive and the Executive’s
heirs, personal representatives, successors and assigns. Except as specified
herein, this Agreement shall not be assignable.

(e) Any provision hereof which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the fullest extent permitted by applicable law, the
parties hereby waive any provision of law which may render any provision hereof
prohibited or unenforceable in any respect.

(f) Should any party to this Agreement be required to commence any litigation
concerning any provision of this Agreement or the rights and duties of the
parties hereunder, the prevailing party in such proceeding shall be entitled, in
addition to such other relief as may be granted, to the reasonable attorneys’
fees and court costs incurred by reason of such litigation.

(g) The section headings contained herein are for the purposes of convenience
only and are not intended to define or limit the contents of said sections.

(h) Words in the singular shall be read and construed as though in the plural
and words in the plural shall be read and construed as though in the singular in
all cases where they would so apply. Words herein of any gender are deemed to
include each other gender.

(i) This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same agreement,
and all signatures need not appear on any one counterpart.

 

9



--------------------------------------------------------------------------------

(j) The Executive agrees that, subsequent to any termination of her employment,
she will continue to cooperate with the Company in the prosecution and/or
defense of any claim in which the Company may have an interest (with the right
of reimbursement for reasonable out-of-pocket expenses (including reasonable
attorneys’ fees) actually incurred) which may include, without limitation, being
available to participate in any proceeding involving the Company, permitting
interviews with representatives of the Company, appearing for depositions and
trial testimony, and producing and/or providing any documents or names of other
persons with relevant information in the Executive’s possession or control
arising out of her employment in a reasonable time, place and manner.

(k) All payments pursuant to this Agreement shall be subject to regular
withholding and deductions for taxes. Executive shall pay the applicable entity
promptly upon request an amount equal to the taxes the Company determines it is
required to withhold. The Executive shall make such payment in cash.

(l) The Executive hereby irrevocably consents and agrees that any legal action,
suit or proceeding against him with respect to her obligations or liabilities or
any other matter under or arising out of or in connection with this Agreement
shall be brought in the United States District Court of the Southern District of
New York or in the courts of the State of New York, sitting in New York County
and, by execution and delivery of this Agreement, the Executive, to the fullest
extent permitted by applicable law, hereby (i) irrevocably accepts and submits
to the exclusive jurisdiction of each of the aforesaid courts, in person,
generally and unconditionally with respect to any such action, suit or
proceeding, (ii) agrees not to commence any such action, suit or proceeding in
any jurisdiction other than those of the aforesaid courts, (iii) waives any
objection to the laying of venue of any such action, suit or proceeding therein,
(iv) agrees not to plead or claim that such action, suit or proceeding has been
brought in an inconvenient forum and (v) consents to service of process in
connection with an such action, suit or proceeding by the delivery of notice to
such Executive’s address set forth in this Agreement.

(m) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without regard to any choice-of-law
rules thereof which might apply the laws of any other jurisdiction.

(n) WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
SUBJECT MATTER HEREOF. EACH PARTY ALSO WAIVES ANY BOND OR SURETY OR SECURITY
UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF SUCH PARTY. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MIGHT BE FILED IN ANY COURT AND THAT MAY RELATE TO THE SUBJECT MATTER OF
THIS AGREEMENT, INCLUDING ALL COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING

 

10



--------------------------------------------------------------------------------

CONSULTATION WITH SUCH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT
IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, MODIFICATIONS, SUPPLEMENTS OR RESTATEMENTS HEREOF.
IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
A TRIAL BY THE COURT.

[signature page follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the first date written above.

 

SEACUBE CONTAINER LEASING LTD. By:             Name:      Title: Lisa Leach     
 

 

SC Acquisitionco Ltd. By:           Name: Lee Sienna     Title:   Authorized
Signatory



--------------------------------------------------------------------------------

Exhibit B

Management Term Sheet

This summary sets forth the terms for the continued employment of Ms. Leach (the
“Executive”). It is anticipated that the Executive will make an investment in
the Surviving Corporation and receive new options in the Surviving Corporation
shortly after the Closing, as set forth below.

 

Employment Terms   

Enter into employment agreement with an annual base salary equal to $288,000 and
annual bonus that will be paid entirely in cash (i.e. no bonus restricted
shares) and will be targeted at 50% of base salary (maximum 75%).

 

Executivewill be a Tier II participant of the Key Employee Severance Plan for at
least two years following Closing.

 

Co-Investment/ Rollover   

Executive will invest a minimum of $500,000, shares issued at same price as
OTPPB shares and will be treated the same as OTPPB shares (including for
dividends), but with customary resale restrictions (i.e. these shares cannot be
sold (1) unless and until OTPPB sells its shares or (2) in accordance with the
good leaver provisions in the chart that follows).

 

After five years, Co-Invest shares may be put back to the Company at 20% per
year, subject to continued employment. Provided Executive continues to be
employed, the put is cumulative, i.e. if the 20% in year 6 is not put back, 40%
may be put back in year 7.

 

New Options   

•      Will be granted options representing 7.5% of the option pool. The total
option pool is expected to consist of 3,988,480 options to purchase shares of
the Amalgamated Corporation.

 

•      Options will vest as follows, subject to the good leaver pro-rata
provisions shown below:

 

•      Performance-Based: 50% of the options:

 

•      All performance-based options would be subject to 5-year cliff vesting
(i.e., vest at end of year 5 if performance is met).

 

•      After five years, performance-based shares may be put back to the Company
at 20% in each of years 6, 7, 8, 9 and 10, subject to continued employment.
Provided Executive continues to be employed, the put is cumulative.

 

•      Time-Based: 50% of the options:

 

•      20% of time-based options vest at the end of year 3, 20% vest at the end
of year 4 and 60% vest at the end of year 5.

 

•      20% of any time-based shares may be put back at the end of years 3, 4, 5,
6, and 7, subject to continued employment. Provided Executive continues to be
employed, the put is cumulative.

 

•      Pro-rata vesting upon a termination due to death, Disability, Retirement,
termination without Cause or for Good Reason:

 

•      For time-vested options: entitled to proportionate vesting on an annual
basis for each completed year of service (so if terminated 26 months after
closing, 2/5 of the options vest).

 

•      For performance-vested options: entitled to any options for which the
performance metrics were previously met (so if terminated 26 months after
closing, and the performance metrics for year 1 and year 2 were met, 2/5 of the
options would vest).

 

•      For performance-based options, performance metrics would be tied to
Adjusted Net Income, and would be subject to continued employment through the
entire 5-year period, such that a maximum 20% of the performance-based options
would performance vest each year but remain subject to 5-year time-based cliff
vesting (subject to pro-rata vesting described above).

 

•      The chart that follows shows the provisions relating to put rights
applicable to certain good leaver/bad leaver scenarios.

 

•      Strike price at grant based on OTPPB’s purchase price.

 

Change in Control   

Upon a Change in Control that occurs following the Closing, all time-based
options will vest, all performance-based options subject to future performance
vesting will vest and all performance-based options that have previously met the
targets will vest (performance-based options that missed the prior year targets
are forfeited).

 

 

B-1



--------------------------------------------------------------------------------

Definitions   

“Cause,” “Good Reason,” “Change in Control” and “Disability” will be as defined
in the employment agreement. For convenience, the “Good Reason” definition is
copied below.

 

The Executive will be treated as having terminated her employment with the
Company for “Good Reason” if the Executive resigns as an employee of the Company
following the sixtieth (60th) day after the occurrence of any of the following
events, which has not been cured within thirty (30) days of the Executive
providing prior written notice of such event(s) to the Company:

 

(a) any material and sustained reduction in the Executive’s title or job
responsibilities; or

 

(b) once the Executive’s Base Salary is increased, any reduction in the
Executive’s Base Salary below such increased amount (other than an across-the
board reduction that applies to all employees or solely to senior executives of
the Company); or

 

(c) any requirement by the Company that the Executive’s principal place of work
not be at the Executive’s home office, it being understood that reasonable and
customary business travel shall not give rise to Good Reason; or

 

(d) during the one-year period following any Change of Control, the failure of
any successor to the Company, whether direct or indirect and whether by merger,
acquisition, consolidation or otherwise, to assume in writing delivered to the
Executive, the obligations of the Company under this Agreement.

 

“Retirement” means termination of employment following the attainment of at
least 62 years of age with at least 3 years of service with the Company
following the Closing.

 

B-2



--------------------------------------------------------------------------------

Good Leaver/Bad Leaver Provisions:

 

   

Executive Co-Invest Shares

 

Exercised Stock Options

 

Unexercised Stock Options

Death/Disability  

Company has call option at FMV.

 

Executive has put option at FMV through 6-month anniversary of date of
termination.

 

Company has call option at FMV.

 

Executive has put option at FMV through 6-month anniversary of date of
termination.

 

Vested options must be exercised within 6 months of termination and any shares
received are subject to same treatment as under “Exercised Stock Options.”

 

Unvested options expire upon termination.

Retirement  

Company has call option at FMV.

 

Executive has put option at FMV starting on the first anniversary of Retirement
for 33 1/3% per year over 3 years, provided that if put is not exercised in any
year, that portion of the put expires.

 

Company has call option at FMV.

 

Executive has put option at FMV starting on the first anniversary of Retirement
for 33 1/3% per year over 3 years, provided that if put is not exercised in any
year, that portion of the put expires.

 

Vested options must be exercised within 3 months of retirement and any shares
received are subject to same treatment as under “Exercised Stock Options.”

 

Unvested options expire upon retirement.

Voluntary Termination Without Good Reason Within 5 Years from Grant  

Company has call option at FMV less 20%, provided that the 20% discount shall
not apply to the extent that the discount would result in the executive
receiving less than cost.

 

Executive has put option at lower of cost/ FMV, provided that put expires if not
exercised within 6 months of termination. The Company has up to 6 additional
months to settle the put.

  Company has call option at lower of cost/FMV.   All vested and unvested
options would expire upon termination. Voluntary Termination Without Good Reason
After 5 Years from Grant  

Company has call option at FMV less 20%, provided that the 20% discount shall
not apply to the extent that the discount would result in the executive
receiving less than cost.

 

Executive has put option at lower of cost/ FMV, provided that put expires if not
exercised within 6 months of termination. The Company has up to 6 additional
months to settle the put.

  Company has call option at FMV less 20%, provided that the 20% discount shall
not apply to the extent that the discount would result in the executive
receiving less than cost.   Vested options must be exercised within 3 months of
termination and any shares received are subject to same treatment as under
“Exercised Stock Options.”

 

B-3



--------------------------------------------------------------------------------

Termination without Cause or for Good Reason  

Company has call option at FMV.

 

Executive has put option at FMV starting on the first anniversary of termination
for 33 1/3% per year over 3 years, provided that if put is not exercised in any
year, that portion of the put expires.

 

Company has call option at FMV.

 

Executive has put option* at FMV starting on the first anniversary of
termination date for 20% per year over 5 years.

 

Vested options must be exercised within 3 months of termination and any shares
received are subject to same treatment as under “Exercised Stock Options.”

 

Unvested options expire upon termination.

Termination for Cause  

Company has call option at lower of cost/FMV.

 

Executive has put option at lower of cost/ FMV, provided that put expires if not
exercised within 1 month of termination. The Company has up to 6 additional
months to settle the put.

  Company has call option at lower of cost/FMV.   Vested and unvested options
expire upon termination.

 

* The put options for terminations without Cause are cumulative to the extent
not previously put, i.e. if the 20% that may be put in the first year is not, it
may be put in the second year in addition to the 20% permitted for the second
year.

 

B-4